Citation Nr: 0211845	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  99-07 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
myositis of the back muscles.

2.  Entitlement to service connection for Ehlers-Danlos 
Syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1967 to May 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's claim for an evaluation in excess of 10 percent 
for myositis of the back muscles was previously denied by a 
Board decision in February 2001.  Thereafter, the veteran 
submitted a timely appeal of this decision with the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court"), and in an Order dated in 
November 2001, the Court vacated the February 2001 Board 
decision for additional adjudication pursuant to the 
guidelines established by the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  

The Board further notes that in January 1999, the regional 
office (RO) denied a claim for service connection for Ehlers-
Danlos Syndrome.  As the veteran's former attorney correctly 
pointed out in an October 2001 pleading before the Court, the 
veteran had indeed filed a notice of disagreement with this 
decision.  The notice of disagreement was dated March 12, 
1999, and the veteran has not been furnished an appropriate 
statement of the case.  Accordingly, the Board is required to 
remand this issue for the issuance of an appropriate 
Statement of the Case and has added this matter as an 
additional issue for current appellate review.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Since the Board also finds that this issue is inextricably 
intertwined with the issue of entitlement to an evaluation in 
excess of 10 percent for myositis of the back muscles, with 
the exception of directing the RO to afford the veteran with 
notice and additional development as required under the VCAA, 
the Board will defer any further action as to the issue of 
entitlement to an evaluation in excess of 10 percent for 
myositis of the back muscles pending completion of the action 
requested with respect to the issue of entitlement to service 
connection for Ehlers-Danlos Syndrome, as set forth more 
fully below.


REMAND

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent for myositis of the back muscles, the RO 
should pursue any and all action considered necessary to 
comply with the notice and development requirements of the 
VCAA.

As for the issue of entitlement to service connection for 
Ehlers-Danlos Syndrome, the law provides that when there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
Statement of the Case, and the RO's failure to issue a 
Statement of the Case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board concludes that in view of its finding 
that the veteran filed a timely notice of disagreement in 
March 1999, with the rating decision that denied this issue 
in December 1998, the Board is now required to remand this 
claim for issuance of an appropriate Statement of the Case.

Accordingly, the veteran's claims are remanded to the RO for 
the following development:


1.  Regardless of the action taken with 
respect to Item 2 below, the RO should 
pursue any and all action considered 
necessary to comply with the notice and 
development requirements of the VCAA as 
to the issue of entitlement to an 
evaluation in excess of 10 percent for 
myositis of the back muscles.  
Thereafter, in accordance with appellate 
procedures and with due consideration of 
the status of the service connection 
claim, the matter should be returned to 
the Board.

2.  The RO should furnish the veteran a 
Statement of the Case addressing the 
claim for service connection for Ehlers-
Danlos Syndrome, and afford him an 
opportunity to perfect an appeal of the 
RO's denial of this issue by submitting a 
substantive appeal in response thereto.  
Any additional action considered 
necessary to comply with the notice and 
development requirements of the Veterans 
Claims Assistance Act of 2000 should be 
undertaken, assuming the perfection of 
the veteran's appeal as to this issue.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
Statement of the Case unless he perfects 
his appeal.

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claims.  The veteran is free to perfect his appeal of the 
denial of these issues and to submit any additional evidence 
he wishes to have considered in connection with this appeal.  
However, he is not obligated to act unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




